DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claim 27 is moot because the claim was cancelled in view of the amendments filed on 11/22/21.
The rejections of claims 27-29 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby withdrawn in view of the claim amendments filed on 11/22/21.
	The rejections of:
claims 26-29 and 32 under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 5,932,248; published: 8/3/99; in IDS dated 5/15/19), in view of Woiszwillo et al. (US 6,090,925; published: 7/18/20; in IDS dated 5/15/19); and 
Claim 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 5,932,248; published: 8/3/99; in IDS dated 5/15/19) and Woiszwillo et al. (US 6,090,925; published: 7/18/20; in IDS dated 5/15/19) as applied to claims 26-29 and 32 above, and further in view of Magdassi et al. (US 2008/0038333; published: 2/14/08)


New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Applicant Claims
2.	Determining the scope and contents of the prior art.
3.	Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 26-29 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 5,932,248; published: 8/3/99; in IDS dated 5/15/19), in view of Woiszwillo et al. (US 6,090,925; published: 7/18/20; in IDS dated 5/15/19) and Chatterjee et al. (US 2004/0065969).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chen et al. is directed to controlled release preparations for cytotoxic or cytostatic drugs, specifically a pharmaceutically active compound such as doxorubicin (Title and Abstract). Chen et al. teach a method of preparing a degradable drug-complex system incorporating doxorubicin comprising (1) bovine serum albumin was dissolved in phosphate buffer containing sodium dodecyl sulphate and then was mixed with dextran sulphate sodium salt to form the disperse phase; (2) the disperse phase was emulsified using a Silverson Mixer in olive oil at a stirring speed of 720 rpm at room temperature; and (3) an aqueous solution of glutaraldehyde was added to the emulsion which was stirred for 1 h to crosslink the albumin and solidify the microspheres (limitation of instant claim 26; Example 1). Furthermore, Chen et al. teach a method of drug loading the microspheres comprising (1) the microspheres were treated with ethanol and washed with water to swell the microspheres; and (2) the swollen microspheres were mixed with DOX (doxorubicin) solution at 4 °C for 18 h (limitation of instant claims 26 and 28-29; Example 1).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Chen et al. do not teach wherein the emulsion is heated to a temperature ranging from 80-160 °, as required by instant claim 26.  Chen et al. do not teach wherein the composition ratio of albumin and dextran sulfate in the microbead is 20-30:10 (w/w), as required by instant claim 32. However, these deficiencies are cured by Woiszwillo et al. and Chatterjee et al.
Woiszwillo et al. is directed to methods of preparing microparticles by mixing a macromolecule with a polymer (Title and Abstract). Woiszwillo et al. teach that the characteristics of the microparticles may be altered during preparation by manipulating the polymer concentration, reaction temperature, pH, macromolecule concentration, or the length of time the macromolecule is exposed to the energy source. The incubation conditions are typically optimized to incorporate approximately 100% of the macromolecule in the reaction mixture by adjusting the pH, temperature, concentration of macromolecule, or length of reaction or incubation. And furthermore, Woiszwillo et al. teach that less energy is required to form microparticles at higher concentrations of macromolecule. In general, the incubation temperature ranges from about 37 °C to about 90 °C, which overlaps with the claimed range. Woiszwillo et al. teach an embodiment wherein the microbead comprises albumin and dextran sulfate in a 25:10 weight ratio (Ex. 6).
Chatterjee et al. is directed to microencapsulation of magnetic material using heat stabilization (Title). Chatterjee et al. teach the method of crosslinking a water-in-oil emulsion containing crosslinkable matrix material such as albumin, by heating the emulsion for a time effective to cause the matrix material to self-crosslink, to form 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Chen et al. and Chatterjee et al. are each directed to crosslinked albumin-containing microparticles. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the method of chemical crosslinking taught by Chen et al. with the thermal crosslinking method taught by Chatterjee et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Chatterjee et al. teach that microspheres comprised of heat-stabilized albumin were advantageously found to be more stable and polydisperse than microspheres made by a chemical crosslinking process ([0017]).
Regarding the temperature of step (b) as specified in claim 26 and the weight ratio of albumin to dextran sulfate in claim 32, MPEP 2144.05 states: 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Woiszwillo et al. teach that the characteristics of the microparticles may be altered during preparation by manipulating the polymer concentration, reaction temperature and macromolecule concentration. Chatterjee et al. teach that a protein, such as albumin, can be heated to temperature of between about 110 and 180 °C to effect crosslinking, over a period from 10 to 75 minutes ([0034]). The Applicants' specification provides no evidence that the selected temperature range and weight ratio range in claims 26 and 32 were not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical properties of various chemicals (e.g., concentration of macromolecule), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the temperature or albumin/dextran concentrations.  One of ordinary skill in the art would have been motivated to change the temperature or albumin/dextran concentration as this could be expected to be advantageous for optimizing the microparticle characteristics.
Thus, the claimed invention was prima facie obvious at the time the invention was made.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 5,932,248; published: 8/3/99; in IDS dated 5/15/19), Woiszwillo et al. (US 6,090,925; published: 7/18/20; in IDS dated 5/15/19) and Chatterjee et al. (US 2004/0065969) as applied to claims 26, 28-29 and 32 above, and further in view of Magdassi et al. (US 2008/0038333; published: 2/14/08; of record).
	Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chen et al., Woiszwillo et al. and Chatterjee et al. teach the limitations of instant claims 26, 28-29 and 32; see above rejection for details. 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Chen et al., Woisczwillo et al. and Chatterjee et al. do not teach wherein the water-in-oil emulsion of step (a) is formed by using a microfluidic system or an encapsulator, as required by instant claim 31. However, this deficiency is cured by Magdassi et al.
Magdassi et al. is directed to a drug delivery system comprising nanoparticles or microparticles of a water poorly soluble drug dispersed in a polymeric bead (Abstract). Magdassi et al. teach that the polymer-containing emulsion can be introduced into an encapsulator in the bead formation step ([0090]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Chen et al. by replacing their 
Thus, the claimed invention was prima facie obvious at the time the invention was made.

Response to Arguments
Applicants’ arguments with regard to the previously cited prior art are moot in view of the withdrawn claim rejections.  To the extent that Applicants’ arguments are pertinent to the newly applied rejections, they are addressed as follows:
Applicants argue that Woiszwillo only used an aqueous solvent and did not use a water-in-oil emulsion and particles in the form of microbeads or microspheres as in the presently claimed method can be produced only when cross-linking in a w/o emulsion state (Remarks: p. 5, argument i).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the instant rejection is an obviousness-type rejection, none of the references (i.e., Chen et al., Woiszwillo and Chatterjee et al.) has to teach each and every claim limitation.  It is the combination of the prior art references that renders the instant claims prima facie obvious and applicants did not provide any evidence that one of skill in the art would not have been motivated or would not have reasonably expected 
With regards to argument ii (Remarks: p. 6), such was found persuasive to obviate the previous rejection in view of the claim amendments filed on 11/22/21. However, upon a new search the above rejection was applied.
Applicants argue that the microbeads according to the claimed methods are different from those of Woiszwillo in that the drug is adsorbed by contacting the microbead after the microbead is already prepared in step (b) (Remarks: p. 6; argument iii).
This is not found persuasive.  In response, there is no clear indication in the Applicants’ specification that the sequence of adding the agents will affect the claimed invention.  The following is a quotation from MPEP 2144.04 that discusses legal precedent as a source of supporting rationale: 
If the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.
 
In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Since the Applicants’ specification provided no evidence that the sequence of adding ingredients was critical to the claimed invention, the change in the sequence is routine optimization, which is not inventive and therefore it would have been prima facie obvious to a person of ordinary skill to modify the order of adding the agents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617